                       Case 1:18-cv-11963-DAB Document 13
                                                       12 Filed 07/03/19
                                                                07/02/19 Page 1 of 1


            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK

            HENRY TUCKER, on behalf of himself and                Civil Action No. 1:18-cv-11963-DAB
            all others similarly situated,

                                     Plaintiffs,
                                              STIPULATION AND [PROPOSED]
                            v.                ORDER EXTENDING TIME TO
                                              RESPOND TO COMPLAINT
            HELLY NAHMAD GALLERY INC.,                                  USDC SDNY
                                                                        DOCUMENT
                             Defendant.                                 ELECTRONICALLY FILED
                                                                        DOC #:
                                                                        DATE FILED: 7/3/19
                                                                                    _______
                 IT IS HEREBY STIPULATED AND AGREED by and between the undersigned

            attorneys for the parties that the time within which defendant, HELLY NAHMAD GALLERY
GRANTED. INC., may move, answer, or otherwise respond to the Complaint is hereby extended for 30 days
/s/ DAB
7/3/19   from July 3, 2019 up to and including August 2, 2019.

                     No provision of this Stipulation and Order shall be construed as a waiver of, and

            Defendant HELLY NAHMAD GALLERY INC., expressly reserves, any and all defenses.

                     This is the second request for an extension of time in connection with this matter and is

            necessary due to the parties actively negotiating toward a potential settlement.

            Dated:    July 1, 2019                              Dated:   July 1, 2019

            COHEN & MIZRAHI LLP                                 JACOBSON LAW GROUP PLLC


            By:                                                 By:    s/ Richard P. Jacobson
                  Joseph H. Mizrahi, Esq.                          Richard P. Jacobson
                  Joseph@cml.legal                                 445 PARK AVENUE, 9TH FLOOR
                  300 Cadman Plaza West, 12th Fl.                  New York, New York 10022
                  Brooklyn, New York 11201                         T: 212.519.7733
                  Tel: (929) 575-4175                              M: 917.684.3185
                  Fax: (929) 575-4195                              E: Rich@JacobsonTrademark.com
                  Attorneys for Plaintiff HENRY TUCKER             Attorneys for Defendant HELLY
                                                                   NAHMAD GALLERY INC.
            SO ORDERED:                7/3/19



            DEBORAH A. BATTS
            United States District Judge
